(~   .,   ~   h
                                                                                                                                                                I\
              AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                Page 1of1



                                                  UNITED STATES DISTRICT COURT
                                                             SOUTHERN DISTRICT OF CALIFORNIA

                                   United States of America                                 JUDGMENT IN A CRIMINAL CASE
                                              v.                                            (For Offenses Committed On or After November 1, 1987)


                                 Alejandro Valdivia-Preciado                                Case Number: 3:19-mj-21787

                                                                                            Grant L. Eddy
                                                                                            Defendant's Attorney


              REGISTRATION NO. 41699198
              THE DEFENDANT:
               [;gj pleaded guilty to count( s) 1 of Complaint
                                                         ~~~_..o...~~~~~~~~~~~~~~~~~~~~~~~



                  D was found guilty to count(s)
                    after a plea of not guilty.
                    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
              Title & Section                    Natu re of Offense                                                           Count Number(s)
              8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                  1

                  D The defendant has been found not guilty on count(s)                ~~~~~~~~~~~~~~~~~~~




                  D Count(s)                                                                 dismissed on the motion of the United States.

                                                          IMPRISONMENT
                     The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
              imprisoned for a term of:

                                              D TIME SERVED                            ~                   30                    days

                  [;gj Assessment: $10 WAIVED                   [;g] Fine: WAIVED
                  [;gj Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                  the defendant's possession at the time of arrest upon their deportation or removal.
                  D Court recommends defendant be deported/removed with relative,                             charged in case


                   IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
              of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
              imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
              United States Attorney of any material change in the defendant's economic circumstances.

                                                                                        Tuesday, April 30, 2019
                                                                                        Date of Imposition of Sentence
                                     £     ,,,,,-?
               Received          /-::'''?./                           F~~=ED
                            .PUSM                                                              ORABI!EROBERTN. BLOCK
                                                                                             !TED STATES MAGISTRATE JUDGE
                                                                       APR 8 O2019
                                                            CLER!(, U.S. DISTRICT COURT
               Clerk's Office Copy                       SOUTHERN DISTRICT OF CALIFORNIA
                                                         6V                        DEPUTY
                                                                                                                                        3:19-mj-21787
